Case 18-65224-jrs       Doc 56      Filed 09/02/20 Entered 09/02/20 11:02:29              Desc Main
                                    Document Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


                                                                     CASE NO.: A18-65224-JRS
TRENT ONDREA JONES AND BRIDGET LASHELL JONES
P.O. BOX 80082
                                                                     CHAPTER: 13
ATLANTA, GA 30366




              FINAL NOTICE CONCERNING YOUR 2019 TAX RETURN AND
                      POTENTIAL DISMISSAL OF YOUR CASE

         You are required to submit a copy of your tax return to the Trustee every year . My records
reflect that I have not received a copy of your 2019 Federal Income Tax Return, including all
supporting schedules. A copy of your 2019 tax return needs to be received by the Trustee no
later than September 30, 2020 to avoid a Motion to Dismiss being filed in your case. Please
provide a copy of your return to your bankruptcy attorney so that they may review the return with
you and then your attorney will provide a copy to the Trustee. If you are not required to file a tax
return for 2019, please notify your attorney.

        Additionally, the terms of your Chapter 13 Plan may require you to pay your federal tax
refund to the Chapter 13 Trustee to be distributed to your creditors. If you are not certain of your
requirement, please contact your attorney. You need to mail any required tax refund money
payable to the Chapter 13 Trustee at the address below by September 30, 2020. Please make a
note that the funds are your tax refund. You may also pay online using the Trustee’s EPAY or TFS
system.
Go to the website for further information: http://www.njwtrustee.com/debtor-resources/e-pay/.
        Failure to comply with the terms of your confirmed plan may result in the filing of a
Motion to Dismiss your case. If you have any questions concerning this matter, please contact
your bankruptcy attorney.


On the 2nd day of September, 2020, this Notice was mailed to the Debtor(s) at the above address by
first class mail.

__/s/_________________________
Nancy J. Whaley                                               Mailing Address:
Standing Chapter 13 Trustee                                   Nancy J. Whaley
Bar Number: 377941                                            Suite 120, Suntrust Garden Plaza
                                                              303 Peachtree Center Avenue
                                                              Atlanta, GA 30303

                                                              Fax: 678-992-1202
